Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL REJECTION

Claims Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,336,330 in view of Hirai et al (JPH0669678) and Matsubara et al (US 10, 804,884).
The patent (‘330) discloses the circuit with all limitation of the claimed invention but does not disclose that: 
-a substrate and the LC filter connected to the common terminal via the acoustic filer, a first amplifier that is connected to the first LIC filter; and a second amplifier that is connect to the second LC filter as called for in claim 1.
Hirai et al suggest to place the LC filter (15) and the amplifier () on a same substrate for reducing size. 
Matsubara et al suggest to place the unlabeled amplifiers (260) after the filter (250) on Figure 16 for increasing signal level from the filters (250) and place the switches (240) between the filters for selecting output frequency bands; and to employ the series resonators (S1-S3) and the parallel resonators (p1-p2) in the filter (20 on Figure 1) for increasing the bandwidth of the filter (20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the amplifiers, the switches and the plurality of series resonators and parallel resonators as suggested by Matsubara et al in the circuit of the patent (’330) for the purpose of increasing signals level and the bandwidth, and for selecting the frequency bands, and to place the LC filters and the amplifiers of the patent (330’)  on a substrate as suggested by Hirai et for the purpose of reduce size of the circuit.


Claim Rejections - 35 USC $103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.

Claims 1-16 are rejected under 35 USC 103 (b) as being unpatentable 
Sato et al (JP04010718) in view of Hey-Shipton et al (US 10,038,424),  Hirai et al (JPH0669678) and  Matsubara et al (US 10,804,882).
Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow: 
Regarding to claims 1, Sato et al et al disclose the circuit as shown on Figures 1-5 comprising:
 -a first acoustic wave filter (26) that is connected to the common terminal (port 10)  and includes a first acoustic wave resonator (X3);
 -a first LC filter (36) that is connected to the common terminal and includes at least one of an inductor, see Figure 5; 
-a second acoustic wave filter (22) that is connected to the common terminal; and 
-a second LC filter (32) that is connected to the common terminal via the second acoustic wave filter and includes at least one of an inductor or a capacitor. 
Regarding claim 3, wherein: a passband of at least one of the first acoustic wave filter or the second acoustic wave filter is inherently determined by only an acoustic wave resonator,   
            Takahiro et al discloses the circuit with all limitation of the claimed invention but does not disclose that: 
-a substrate and the LC filter connected to the common terminal via the acoustic filer, a first amplifier that is connected to the first LIC filter; and a second amplifier that is connect to the second LC filter as called for in claim 1.
- further comprising: a switch circuit, wherein: the switch circuit includes: a first switch that is disposed between the first acoustic wave filter and the first LC filter, and is configured to switch between making a connection and making a disconnection between the first acoustic wave filter and the first LC filter; and a second switch that is disposed between the second acoustic wave filter and the second LC filter, and is configured to switch between making a connection and making a disconnection between the second acoustic wave filter and the second LC filter as called for claim 2.
Nevertheless, Hey-Shipton et al suggest to connect the LC filter (1140) to the common terminal( antenna) via the acoustic filter (800) as shown on Figure 11 for providing as many as frequency bands, see the paragraph 21.
Hirai et al suggest to place the LC filter (15) and the amplifier (16) on a same substrate as shown on Figure 1 for reducing size. 
Matsubara et al suggest to place the unlabeled amplifiers (260) after the filter (250) on Figure 16 for increasing signal level from the filters (250) and place the switches (240) between the filters for selecting output frequency bands; and to employ the series resonators (S1-S3) and the parallel resonators (p1-p2) in the filter (20 on Figure 1) for increasing the bandwidth of the filter (20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect the LC filter of Takahiro et al to the common terminal via the acoustic filter as suggested by Hey-Shipton et al for the purposed of providing as many as frequency bands; to place the LC filters and the amplifiers of Takahiro on a substrate as suggested by Hirai et for the purpose of reduce size of the circuit and  to employ the amplifiers, the switches and the plurality of series resonators and parallel resonators as suggested by Matsubara et al in the circuit of Takahiro for the purpose of increasing signals level and the bandwidth, and for selecting the frequency bands.
Regarding claim 4, wherein at least one of the first acoustic wave filter of or the second acoustic wave filter of Hey-Shipton et al includes at least one of an inductor or a capacitor (C1-C9, Li- L9}, see Figure LL.
 Regarding claim 5, wherein: at least one of the first LC filter (22, 36) of Takahiro et al includes at least one of an LC series resonant circuit GUC} see Figures 2-5. 
Regarding claim 6,  a skilled artisan realizes that the impedance of a typical transmission Hine in a communication system is 50 chm, and all circuits or components cascaded in the communication system must be have impedance matching to avoid power reflected to a signal source. Thus, if the impedance of the filters of Takahiro et al are non-S0 ohm, they have to be matched by using an impedance matching circuit and the impedance matching is considered to be a routine design expedient for an engineer that would have been obvious at the time of the invention. 
Regarding to claims 7-8, wherein the first acoustic wave filter includes one or more series-arm resonators that are connected in series on a path connecting an input terminal and an output terminal: one or more parallel-arm resonators that are connected between the path and ground, among the sane or more series-arm resonators and the one or more parallel-arm resonators, one of the series-arm resonators  is connected closest to the first LC filter, and out of an inductor and a capacitor included in the first LC filter, the capacitor is connected closest to the first acoustic wave filter, see Figure 6A of Matsubara et al.
Regarding claims 9-10, Figure 16 of Matsubara et al shows that all components of the circuit (2} are implemented on a substrate. Thus, placing the first acoustic wave filter and the first LC filter of the modified circuit of Takahiro of al on a same substrate for reducing the physical size is considered to be a matter of a mechanical design expedient for an engineer that would have been obvious at the time of the invention.
Regarding claims 11-15, as well known in the art, the transfer function of a filter such as the passband, the center frequency or the cutoff frequency can be achieved by selecting its components. Thus, lacking of showing any criticality, selecting the optimum transfer function of the filters of the modified circuit in the optimum GHZ and the optimum MHZ as claimed is considered to be a design expedient for an engineer depending upon the application in which the modified of Takahiro et al is to be used that would have been obvious at the time of the invention.
Regarding to claim 16, wherein the processing circuit (3, 4) as shown on Figure 16 of Matsubara et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 

/DINH T LE/            Primary Examiner, Art Unit 2842